          Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 1 of 8




                                        December 3, 2019

VIA ECF

District Judge James Donato
San Francisco Courthouse
Courtroom 11, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

       RE:     Michael McDonald et al. v. Kiloo A/S et al., Case No. 3:17-cv-04344-JD

Your Honor,

        Defendant Kiloo A/S and Plaintiffs hereby submit the attached joint letter to the Court
regarding the parties’ respective proposals for a protocol governing the forensic inspection of
Plaintiffs’ devices.

        A proposed forensic inspection protocol on behalf of Kiloo, Disney, Viacom, Sybo,
Unity, Upsight, and Chartboost is attached as Exhibit A, and Plaintiffs’ proposed forensic
inspection protocol is attached as Exhibit B. A redline of Exhibit B over Exhibit A is attached as
Exhibit C.

Respectfully submitted,

/s/ Raghav R. Krishnapriyan                        /s/ Michael W. Sobol
Raghav R. Krishnapriyan                            Michael W. Sobol
Attorney for Defendant Kiloo A/S                   Attorney for Plaintiffs


cc:    All Counsel of Record

                                   FILER’S ATTESTATION

       Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Michael W. Sobol, attest that
concurrence in the filing of this document has been obtained.

Dated: December 3, 2019

                                 By:          /s/ Michael W. Sobol
                                              MICHAEL W. SOBOL
            Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 2 of 8

District Judge James Donato
December 3, 2019
Page 1


I.     Kiloo’s Position

       A.      Introduction

         The heart of this case is activity that Plaintiffs allege occurred on or through their mobile
devices. Those mobile devices contain the evidence that would allow Kiloo to test whether the
activities Kiloo allegedly engaged in are, as Plaintiffs claim, “highly offensive” to them.
Amended Complaint, Dkt. 177 ¶¶ 198, 202, 206. It was for that reason that Kiloo sought a
forensic inspection, which the Court ordered. But after failing to prevent the forensic inspection
in the first instance, Plaintiffs now propose a protocol that defeats the very purpose of an
inspection. Plaintiffs’ proposed protocol only provides the information that Plaintiffs offered to
provide Defendants before the Court’s November 19th hearing on this matter. Plaintiffs are
attempting to circumvent the Court’s Order by insisting on a protocol that this Court necessarily
deemed inadequate.

        Kiloo does not dispute that Plaintiffs have legitimate privacy concerns about having the
contents of their mobile devices inspected. For exactly that reason, Kiloo’s proposed protocol
implements robust protections for Plaintiffs’ privacy, including by prohibiting disclosure of
certain sensitive information like photos and videos even to Defendants’ outside counsel (much
less Defendants themselves), requiring redaction of electronic communications and web histories
absent Court order, and designating all material “HIGHLY CONFIDENTIAL – FOR COUNSEL
ONLY” under the Court-adopted protective order. But protecting Plaintiffs’ privacy does not
require rendering the Court’s order a nullity. For that reason, the Court should resolve the five
disputes below in Kiloo’s favor.

       B.      Kiloo’s Proposed Protocol Should Be Adopted

               1.      Kiloo’s proposed forensic inspection protocol provides robust privacy
                       protections

       Kiloo is sensitive to Plaintiffs’ legitimate privacy concerns, despite their having placed
their mobile devices and their contents at issue by filing this lawsuit. Kiloo’s proposal thus
imposes strict protections on the data obtained from the forensic inspection process.

        As an initial matter, Kiloo’s proposal requires all imaging to be done by an agreed
Neutral and then conveyed to Defendants’ forensic inspection experts. It imposes even further
limitations on what information can be conveyed even to Defendants’ outside counsel. Kiloo’s
proposal completely prohibits the forensic inspection experts from providing to Kiloo’s outside
counsel potentially sensitive but irrelevant information, such as photos, videos, calendar entries,
medical or financial information, calendars, or contacts. See Ex. A ¶ 29. This ensures that this
sensitive information will never make it into an expert report, filing, or trial, and that it will
moreover not even be seen by Defendants’ counsel.

        Kiloo’s proposal also protects relevant information. It requires the contents, authors, and
recipients of all electronic communications to be redacted unless doing so would impair the
          Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 3 of 8

District Judge James Donato
December 3, 2019
Page 2


forensic inspection experts’ ability to convey relevant information from the underlying data. See
id. ¶ 28. Even if that data does need to be used, Kiloo’s protocol requires Defendants to submit
the issue to the Court. In such cases, the Court, and not Defendants, will determine whether to
allow the disclosure. See id. Similarly, Kiloo’s protocol requires by default redaction of
Plaintiffs’ web browsing or application use history. See id. ¶ 30. It does so even though this
history may be highly relevant—for instance, in order to determine whether Plaintiffs or their
children knowingly used websites that engaged in behavioral advertising, as many websites do.
Kiloo’s protocol nevertheless provides that such information can only be identified if it is
otherwise impossible to explain its relevance. See id. Even then, it still imposes protective
restrictions on its disclosure, including by designating it under the protective order. See id.

               2.      An inspection of Plaintiffs’ other apps is crucial to determine whether
                       Plaintiffs’ privacy complaints are genuine.

        The heart of Plaintiffs’ claims is that Defendants’ apps engage in highly offensive
activity. Whether Plaintiffs have used other apps that engage in practices at issue in the case,
and the privacy settings for those apps, is central to assessing the claim that Plaintiffs found
Kiloo’s actions “highly offensive.” Dkt. 177 ¶¶ 198, 202, 206. Application usage and web
browser history is similarly highly relevant. As just one example, certain apps disclose in their
splash screen that they may display behavioral advertising. If Plaintiffs opened up such an app
and clicked through the splash screen, that would demonstrate that they knowingly agreed to
behavioral advertising, which goes both to merits issues (i.e., whether Plaintiffs have a claim at
all) and class certification issues (e.g., because it illuminates differences in the class).

        That’s why Kiloo’s proposal provides that the forensic examiner should take photographs
of “screens sufficient to show each of the apps installed on the Devices.” Ex. A ¶¶ 15–16.
Kiloo’s proposal additionally provides for application usage and web browser history to be
captured by the Neutral and provided to the forensic inspection experts, subject to the privacy
protections detailed in section 1. Plaintiffs’ proposal, on the other hand, unilaterally labels the
seven apps specifically named in Plaintiffs’ complaints the “Relevant App(s),” Ex. B ¶ 2,
requires the Neutral to “redact … all references to any apps other than these, id. ¶ 15 n.4, and
bars the forensic inspection experts from even identifying the fact that any apps other than
Defendants’ are on Plaintiffs’ mobile devices. See also id. ¶¶ 15, 16, 26. Plaintiffs’ proposal
thus neuters the forensic inspection.

               3.      The Neutral should be permitted to re-create Plaintiffs’ “sniffing”
                       analysis if the Court orders production of it.

        Plaintiffs’ complaint relied on a purported “forensic analysis of the Internet
communication[s] between the device and Kiloo’s servers.” See, e.g., Dkt. 177 ¶ 40. Such an
analysis is often known as a “sniffing” analysis. Importantly, Plaintiffs have admitted that the
analysis was not conducted on Plaintiffs’ own mobile devices. It is imperative to have the
neutral examiner attempt to recreate Plaintiffs’ sniffing analysis using Plaintiffs’ devices. See
Dkt. 306 at 2. If the sniffing analysis reveals different results when applied to Plaintiffs’ own
devices, that calls into question the adequacy of Plaintiffs as class representatives and the
          Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 4 of 8

District Judge James Donato
December 3, 2019
Page 3


existence of the class itself. Because Plaintiffs have thus far refused to even produce even their
own sniffing analysis, Defendant Viacom has moved to compel its production, and that dispute is
before the Court. See Dkt. 103 in Case No. 3:17-cv-4492-JD. Assuming the Court orders that
analysis produced (as it should), the Neutral should be permitted to try to replicate it on
Plaintiffs’ own devices.

               4.      The forensic inspection protocol should not be limited to the discrete
                       pieces of information Plaintiffs have otherwise promised in discovery.

        The central justification for forensic inspections, in this case as in others, is that
producing discrete pieces of information is inadequate when it is impossible to identify relevant
information in advance. Whether Plaintiffs regularly use apps or websites that they knew or
should have known engaged in behavioral advertising, whether Plaintiffs cared enough about
privacy to take advantage of privacy features that were available, and whether device
information can even be associated with a given person in light of the fact that Plaintiffs’ devices
were shared amongst multiple people—all these are questions that Plaintiffs have squarely
placed at issue, and questions that can only be answered through a forensic inspection. That was
the basis for Kiloo seeking a forensic inspection. See Dkt. 306 at 2. Plaintiffs opposed that
request, arguing that it was sufficient for Plaintiffs produce certain discrete and narrow
categories of information. See id. at 3; Dkt. 309 at 2. The Court ordered the forensic inspection.

        Plaintiffs now act as though those events never took place and attempt to limit the
inspection to specific pieces of information. Under Plaintiffs’ proposal, the experts would only
receive the same discrete and extremely narrow pieces of information that Plaintiffs have
otherwise offered to provide in discovery. See Ex. B ¶ 27. If that were sufficient, presumably
the Court would simply have ordered the production of those discrete categories of information,
as Plaintiffs urged it to. But instead the Court ordered a forensic inspection, subject to provisions
to protect Plaintiffs’ privacy. See Dkt. 313. That requires taking the forensic image and carving
out specific categories of sensitive information, as Kiloo’s proposal does, not taking the specific
pieces of information Plaintiffs previously offered to produce and throwing out the rest of the
forensic image. Plaintiffs’ attempt to evade the effect of the Court’s order under the guise of
complying with it should be rejected.

               5.      The Neutral should be permitted to take photographs of Plaintiffs’
                       security settings.

        To date, plaintiffs have not provided information regarding various analytics and
advertising settings on their devices that may reveal consent to certain of the practices they now
challenge. Kiloo’s proposal accordingly provides for disclosure of those settings, see id. ¶ 15,
which may affect what information the device shares or transmits, what apps are running or
collecting data in the background that may interfere with forensic testing on the devices, and
certain privacy choices Plaintiffs may have made about their devices. Plaintiffs have provided
no explanation why screenshots of these screens would violate their privacy, and yet refuse to
agree to that portion of Kiloo’s proposed protocol.
            Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 5 of 8

District Judge James Donato
December 3, 2019
Page 4


II.    Plaintiffs’ Position

        On November 19, 2019, the Court directed the parties “to meet and confer on a protocol
for forensic inspection of Plaintiffs’ mobile devices while protecting their privacy.” Dkt. 313.
While the parties agree about most procedural aspects of the protocol, they continue to disagree
about whether Kiloo may have unfettered access to Plaintiffs’ devices. Plaintiffs’ proposal is
simple and straightforward: (1) the Neutral may fully image the devices in their entirety and
produce extensive content from the images that the parties have so-far agreed to (subject to the
protective orders), and (2) Kiloo may obtain additional content from the devices upon
establishing a right to production under the applicable discovery rules.

        Instead, Kiloo has proposed, and continues to insist upon, a protocol largely cribbed from
In re Apple Inc. Device Performance Litigation, a case concerning the actual performance of
mobile devices and not the unauthorized exfiltration of private data from mobile devices.
Kiloo’s protocol is wholly unfit for this case because it goes way beyond obtaining relevant
information stored on the devices, but instead hands over the entire content of the devices to
Kiloo’s experts, who can pass that information on to Defendants without any meaningful
restrictions. Moreover, Kiloo seeks to forensically test the devices, not as way to evaluate how
they function, but to gain unrestricted access to data on and off the phone.

        Kiloo implicitly asserts that the Court has already ordered, in requiring the parties to meet
and confer to draft a joint protocol, that Plaintiffs must completely divulge the contents of their
mobile devices. This tactical misreading of the Court’s order is a blatant attempt to bootstrap an
inspection protocol into a determination of the proper scope of discovery that is wildly broad and
deeply invasive of the privacy of Plaintiffs’ children. Under Kiloo’s proposed stipulation,
multiple experts will have complete forensic images of the devices and license to snoop into any
and all web browsing history, and then hand their analysis over to the lawyers. Tellingly, Kiloo
acknowledges that its proposed procedure will invade family members’ “personal security
tokens, user IDS, credit care information, social security numbers, banking and other financial
account information, medical account information, or . . . other personal identifying information
belonging to Plaintiffs or their family members.” Ex. A (Kiloo Protocol) ¶ 30.

       Respectfully, Plaintiffs urge the Court to adopt Plaintiffs’ proposal and direct Kiloo to
meet and confer over the scope of any additional information it seeks to discover from Plaintiffs’
devices.

       A.      Kiloo Seeks Unfettered Access Through a Forensic Inspection Protocol,
               Despite Plaintiffs’ Offer to Produce Identified Categories of Relevant
               Information.

        Kiloo attempts to use this dispute over a forensic inspection protocol as a vehicle to
bypass the discovery dispute process and have the Court effectively rule on an issue not properly
before it: whether Defendants may know and analyze all other apps currently on Plaintiffs’
devices and Plaintiffs’ and their children’s entire internet browsing history.
            Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 6 of 8

District Judge James Donato
December 3, 2019
Page 5


        From the beginning, Kiloo has claimed an entitlement to, in its words, “virtually all that
Plaintiffs have done with their mobile devices over the course of years.” Kiloo’s proposed
protocol directs the Neutral to turn over complete and unrestricted forensic images of Plaintiffs’
devices to its experts, modeled on the protocol used in In re Apple to test the performance
characteristics of mobile devices. See Ex. A (Kiloo Protocol) ¶ 27. In addition to the misguided
application of that other case, Kiloo has never articulated why such broad access to Plaintiffs’
devices is warranted, nor precisely what information it hopes to find.

        Although Kiloo asserts that certain personal information on the devices may bear on
Plaintiffs’ children’s expectations of privacy, it overreaches, seeking, for example, (1) all apps
and websites (including social media and internet-based accounts) Plaintiffs or Plaintiffs’
children have visited, downloaded, or used for the past eight years, including for sharing
documents and videos and (2) the web browsing histories for Plaintiffs and their children for the
past eight years. See, e.g., Kiloo RFP Nos. 22, 24, 37–40.

        In contrast, Plaintiffs’ proposal concretely identifies categories of information to be
produced to Kiloo from the devices that are responsive to specific discovery requests, including
(1) device-specific information, identifiers, and settings; (2) user IDs associated with the devices;
(3) usage history for the gaming apps alleged in the amended complaint; (4) device- and app-
level privacy settings; (5) app- and user-level settings for the relevant apps; (6) push notification
setting associated with the relevant apps; (7) a history of operating system versions downloaded
and installed on the devices; (8) Plaintiffs’ browsing history for Defendant-associated websites;
and (9) a history or logs of data transmissions to or from the devices associated with the relevant
apps. See Ex. B (Pls. Protocol) ¶ 27. Plaintiffs further offered to meet and confer regarding the
scope of discovery for any other categories of information, consistent with the Federal Rules.
But Kiloo refuses to even consider that proposal.

       B.      Production of the Device Images to “Replicate” Plaintiffs’ Forensic Analyses
               Is Unwarranted.

        Kiloo’s request to use Plaintiffs’ devices themselves—and not the images thereof—to
conduct forensic analyses to replicate data transmittals referenced in Plaintiffs’ amended
complaint is unwarranted. First, Kiloo cannot “replicate” the forensic analyses using Plaintiffs’
devices, because the analyses referenced in Plaintiffs’ amended complaint were not performed
on Plaintiffs’ devices in the first instance. Further, any relevant apps currently installed on
Plaintiffs’ devices—if the relevant apps are currently installed at all—may not be the same
version used in Plaintiffs’ pre-suit analyses. Second, the parties’ dispute about the
discoverability of Plaintiffs’ pre-suit investigations are at issue in a separately pending motion to
compel, which this Court has not yet considered. See Rushing v. Viacom, Inc., No. 3:17-cv-
04492-JD, Dkt. 103. Plaintiffs intend to comply with any relief the Court orders—including an
order directing the Neutral to “replicate” the forensic analyses. But such relief was never sought
in Kiloo’s original motion to compel a forensic inspection or Defendants’ pending motion to
compel. See Dkt. 306 (requesting “that the Court order Plaintiffs to produce ‘[f]or forensic
inspection, all Mobile Devices on which [they or their children] downloaded, played, or
otherwise used Subway Surfers’”). Third, conducting forensic analyses of the type referenced in
            Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 7 of 8

District Judge James Donato
December 3, 2019
Page 6


the amended complaint on Plaintiffs’ devices necessitates connecting the devices to the internet.
Such a procedure exposes the devices to several risks, including that data otherwise relevant to
this case will altered on the devices.

       C.      Kiloo’s Proposal Places Unrestricted Forensic Images in the Hands of Its
               Experts, with No Meaningful Protections.

        The limitations Kiloo proposes to place on its experts elevate form over substance and
offer no real protections to Plaintiffs or their children. Under Kiloo’s proposal, its experts are
not restricted—at all—from providing information to Defendants’ counsel about every app that
ever existed on the devices or Plaintiffs’ and their children’s entire web browsing history found
on the devices. See Ex. A (Kiloo Protocol) ¶¶ 28–30. And while Defendants’ experts cannot
directly share certain sensitive personal information on Plaintiffs’ devices with defense counsel,
they can do so through a report, making the purported protections a mirage. This large exception
swallows any theoretical protections, and permits precisely the type of invasive discovery that
courts have loathe to permit. See Henson v. Turn, Inc., No. 15-CV-01497-JSW, 2018 WL
5281629, at *5 (N.D. Cal. Oct. 22, 2018) (“Turn’s request to directly inspect the plaintiffs’
mobile devices or for complete forensic images of the devices threatens to sweep in documents
and information that are not relevant to the issues in this case.”). Accordingly, only the Neutral
should be allowed access to the full forensic image, which can then provide agreed-upon subsets
of that forensic image to Defendants’ experts.

         Finally, while the protections afforded by the relevant protective orders in this case
safeguard the production of information made within the permissible scope of discovery under
Fed. R. Civ. P. 26, Defendants’ proposal would allow unrestricted access to data without first
identifying information that falls within the scope of Rule 26, and seeks production of all
information prior to any determination of relevancy, and is therefore overly broad by design in
the first instance. Plaintiffs therefore request that if the Court adopts Defendants’ proposal that it
also require them to hold Plaintiffs harmless for loss resulting from the unauthorized transmittal
or collection of any and all information residing on Plaintiffs’ devices while in the Neutral’s (or
Defendants’ experts’) custody, possession, or control.

       D.      Conclusion

        Accordingly, Plaintiffs respectfully ask the Court to adopt their proposed forensic
inspection protocol and direct Defendants to meet and confer over the scope of any additional
information they seek from Plaintiffs’ devices.
         Case 3:17-cv-04344-JD Document 314 Filed 12/03/19 Page 8 of 8

District Judge James Donato
December 3, 2019
Page 7


                               CERTIFICATE OF SERVICE

     I hereby certify that on December 3, 2019, this document was filed with the Court using
CM/ECF, which will send a notification of the filing to the attorneys of record in this case.


                                           /s/ Michael W. Sobol
                                           MICHAEL W. SOBOL
